Citation Nr: 1543394	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-12 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a lumbar spine disability prior to December 19, 2011, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable evaluation for a right knee disability prior to December 19 2011, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable evaluation for a left knee disability prior to December 19, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel
INTRODUCTION

The Veteran had active duty service from March 1982 to March 1986, April 1986 to April 1989, January 2003 to January 2005, and July 2006 to June 2009, including service in an imminent danger area in Iraq from June 2008 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for lumbar spine and bilateral knee disabilities and assigned noncompensable evaluations for those disabilities, effective June 17, 2009-the date following the Veteran's discharge from service. The Veteran timely appealed those assigned evaluations.

During the pendency of the appeal, the Veteran's lumbar spine evaluation was increased to 10 percent disabling, effective December 19, 2011-the date of his VA examination-in a March 2012 rating decision.  Likewise, the Veteran's bilateral knee disabilities were increased to 10 percent disabling, effective December 19, 2011, in a June 2013 rating decision.  The Board has recharacterized the issues on appeal in order to comport with these awards of benefits.

In June 2014, the Board remanded this claim for additional development and consideration.  All requested actions have been completed and the claim is once again before the Board.  


FINDINGS OF FACT

1.  Prior to December 19, 2011, the Veteran's low back disability was manifested by painful motion but he had forward flexion of the lumbar spine to 90 degrees.  

2.  Since December 19, 2011, the Veteran's low back disability is manifested by pain and forward flexion of the lumbar spine to 70 degrees.  There is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or favorable ankylosis of the thoracolumbar spine.

3.  Prior to December 19, 2011, the Veteran's right knee disability was productive of painful motion but he had full flexion and extension and there was no evidence of lateral instability, ankylosis, or nonunion or malunion of the tibia and fibula.

4.  Since December 19, 2011, the Veteran's right knee disability has resulted in flexion to 140 degrees, with pain, but not lateral instability, or ankylosis, and he has full extension; it is not productive of nonunion or malunion of the tibia and fibula.

5.  Prior to December 19, 2011, the Veteran's left knee disability was manifested by painful motion but he had full flexion and extension and there was no evidence of lateral instability, ankylosis or nonunion or malunion of the tibia and fibula.

6.  Since December 19, 2011, the Veteran's left knee disability has resulted in flexion to 130 degrees, with pain, but not lateral instability, or ankylosis, and he has full extension; it is not productive of nonunion or malunion of the tibia and fibula. 


CONCLUSIONS OF LAW

1.  Effective June 17, 2009, the criteria for a 10 percent rating for low back disability, and no more, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5243 (2015).

2.  Effective June 17, 2009, the criteria for a 10 percent rating for right knee disability, and no more have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, DCs 5003, 5010, 5256-63 (2015).

3.  Effective June 17, 2009, the criteria for a 10 percent rating for left knee disability, and no more have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, DCs 5003, 5010, 5256-63 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act


The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The claims arise from the Veteran's disagreement with the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, as well as his VA and private post-service treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  In fact, pursuant to the Board's June 2014 remand directives, the AOJ was directed to obtain all VA treatment records dated since June 2009, and private treatment records pertaining to the Veteran's January 2012 left knee surgery.  The AOJ has associated the VA treatment records requested with the Veteran's virtual claims file and also sent the Veteran the necessary release and authorization forms.  To date, the Veteran has neither responded nor submitted the requested medical records.  The Board is therefore satisfied that there has been compliance with its June 2014 remand directives regarding the existence of any unassociated treatment records.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the Veteran has been afforded VA examinations pertaining to his low back disability in June 2009, December 2011, and August 2014.  The Veteran has been afforded VA examinations pertaining to his bilateral knee disabilities in June 2009, December 2011, May 2013 addendum opinion, and August 2014.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's claims as they include interviews with the Veteran, review of the record, and a full physical examinations addressing the relevant criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examinations are necessary.  Further, in obtaining the August 2014 VA compensation examinations, the Board is also satisfied that there has been compliance with its June 2014 remand directives.  Id. 

The Board finds that VA has fully satisfied the duty to assist, and the may proceed to an adjudication of the claims.

Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating service connected disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

	I.  Right and Left Knee Disabilities

The Veteran's right and left knee disabilities have been rated as 0 and 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260.  38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 is a general reference to disabilities of the knee and left. Diagnostic Code 5260 provides the rating criteria for limitation of flexion of the leg. 

Regarding limitation of motion, the Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015).

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

Diagnostic Code 5257 provides for ratings of 10 percent, 20 percent and 30 percent when there is recurrent subluxation or lateral knee instability that is productive of slight, moderate, or severe impairment, respectively.  

Diagnostic Code 5262 addresses impairment of the tibia and fibula.  Where there is nonunion with loose motion, requiring a brace, a 40 percent rating is assigned.  Where there is malunion, with slight knee or ankle disability a 10 percent rating is assigned.  With moderate knee or ankle disability, a 20 percent rating is assigned, and with marked knee or ankle disability, a 30 percent rating is assigned.  

Here, the Veteran contends that his knee disabilities are more severe than the ratings of 0 percent prior to December 19, 2011, and 10 percent since, reflect.  For the reasons that follow, the Board concludes that higher ratings are warranted prior to December 19, 2011, but not since that time  

As an initial matter, the Board notes the VA and private treatment records associated with the claims file reflect the Veteran's complaints of right and left knee pain during the pendency of this appeal.  However, there no associated range of motion findings in these records.  

A.  Period Prior to December 19, 2011

For the initial period on appeal, the only objective evidence of record is the June 2009 VA examination conducted in connection with his initial claim for service connection for right and left knee disabilities.  During the examination, the Veteran reported gradual onset of bilateral knee pain that he associated with running and increased physical activity.  He denied any locking, instability, or inflammation.  He described occasional swelling in both knees, but denied the use of an assistive device.  The VA examiner provided a diagnosis of bilateral patellofemoral knee syndrome. 

Upon examination, the Veteran had a normal gait.  His right and left knees were not ankylosed.  Additionally, there was no evidence of swelling, inflammation, pain, or effusion.  Further, there was no evidence of instability, locking, or loss of function.    The examiner found guarding in both knees and grinding in the left knee, but no evidence of instability or crepitation.  

Range of motion testing revealed that the Veteran had flexion of 140 degrees and extension of 0 degrees in both the right and left knees.  The examiner determined repetitive use did not result in any further limitation.  Objectively, the examiner noted the knee joints were stable anterior, posterior, and laterally.  Finally, McMurray test and Lachman's test were negative, bilaterally.  X-ray findings were normal, bilaterally.  

Based on the foregoing, in light of Burton, the Board finds that initial 10 percent ratings are warranted pursuant to 38 C.F.R. § 4.59.  Given the range of motion findings, however, even considering the Veteran's pain and corresponding functional impairment, full flexion and extension, even with pain, does not more approximate the criteria for compensable flexion and extension cited above.  There is also no evidence of ankylosis of either knee, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum of either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2014).  Likewise, neither the Veteran himself nor the examiner found any evidence of lateral instability or subluxation of either knee to warrant a rating under Diagnostic Code 5257.  

B.  Since December 19, 2011

The Veteran underwent a second VA examination in December 2011.  The examiner confirmed the diagnosis of bilateral patellofemoral knee syndrome.  The Veteran reported constant knee pain with a severity of 4 to 5 out of 10, with flare-ups.  In addition, the examiner noted the Veteran's recent left knee medial meniscus tear and his scheduled surgery for January 2012.  In addition, there was swelling of left knee when he tore the meniscus.  The Veteran did report that he continues to walk 3 to 4 miles, three times weekly and works full-time as a police officer on car patrol.  There was no indication of instability, swelling (aside from the left knee when the meniscus injury occurred) and diminished mobility.  He denied dislocation, subluxation, and locking.  

Range of motion testing for the left knee revealed flexion to 130 degrees, with pain noted at the endpoint, and extension to 0 degrees, with no pain on motion.  Range of motion testing for the right knee revealed flexion to 140 degrees, or greater, and extension to 0 degrees, with no objective evidence of pain on motion.  For both knees, there was no indication of additional limitation of motion, but pain and interference with sitting, standing, and weight-bearing was noted.  The examiner also noted pain on palpation for both knees, but there was no evidence of ankylosis.  Objectively, the examiner noted the knee joints were stable anterior, posterior, and laterally.  Lachman's test was negative, and X-ray findings were normal, bilaterally.  The examiner did note the Veteran's torn left meniscus and resultant positive McMurray test.  Finally, the examiner did note that the Veteran's bilateral knee disability impaired his employment to the extent that, as a result of pain, he patrols in a car so as to minimize walking on the job.

In April 2013, the AOJ requested an addendum opinion, which was provided in May 2013.  The VA examiner noted a review of the Veteran's treatment records since December 2011, as well as a copy of the December 2011 VA examination.  The examiner concluded that there was no objective evidence of pain following range of motion testing for both knees, but there was pain following repetitive movements, bilaterally.  In addition, there was no documented medical evidence of a torn medical meniscus of either knee in the claims file. 

Pursuant to the Board's June 2014 remand directives, the Veteran was reexamined in August 2014 to assess the current severity of the bilateral knee disability.  At that time, he reported constant bilateral knee pain.  He stated he walks 1.5 miles daily and is able to perform all duties as a police officer without limitation.  The examiner noted there were no functional limitations as a result of the Veteran's bilateral knee disabilities.  The Veteran denied flare-ups.   

Range of motion testing for revealed flexion to 115 degrees and full extension, with no evidence of pain, bilaterally.  The examiner noted the Veteran has very muscular legs and his reduced range of motion is likely due to muscularity, and not true limitation of motion of the knee joint.  There was no additional limitation of motion or functional limitation noted upon repetitive testing, but pain on palpation was found bilaterally.  Muscle strength, Drawer and Lachman's tests were all normal.  There was also no evidence of instability, subluxation or dislocation of either knee.  As for the torn left meniscus, the examiner found no residuals conditions.  Additionally, there were no other medical conditions pertaining to the right or left knees noted, apart from the occasional use of a brace.  X-rays were normal, with no evidence of arthritis in either knee.  

Based on the foregoing, the Board finds that the Veteran has not met the criteria for increased ratings for his right and left knee disability.  Again, under Diagnostic Code 5260, to warrant a 20 percent rating, the Veteran's flexion in his right and left knees would have to be limited to 30 degrees.  At its worst, flexion was limited to 115 degrees, bilaterally.  Admittedly, there was a decrease in the Veteran's range of motion in his knees between the December 2011 and August 2014 VA examinations, however, the present range of motion findings are significantly greater than 30 degrees.  Similarly, there is no showing of limitation of extension, to warrant any rating under Diagnostic Code 5261.  Further, all three VA examination reports fail to show any evidence of ankylosis of either knee, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum of either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2015).  Likewise, there is no evidence of instability or subluxation of either knee so as to warrant a rating under Diagnostic Code 5257.  Accordingly, a basis upon which to award an increased schedular rating for the period since December 19, 2011, for the Veteran's knee disabilities has not been presented.  

	II.  Back Disability

The Veteran's low back disability is rated as 0 percent disabling prior to December 19, 2011, and 10 percent since, pursuant to DC 5243, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243 (2015).

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 month period, a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gain or spinal contour.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

As an initial matter, the Board notes the VA and private treatment records associated with the claims file reflect the Veteran's complaints of pain in his low back during the pendency of this appeal.  However, there no associated range of motion findings in these records.  

For the rating period prior to December 19, 2011, the only relevant evidence is the  report of the June 2009 VA compensation examination.   

During the June 2009 examination, the Veteran complained of a constant dull ache of the lower back with increased discomfort with prolonged standing, walking, and with repetitive bending and lifting.  He denied a history of pain radiating from the back into the lower extremities.  He also denied the use of any type of brace, support, or other assistive device.  

Upon objective physical examination, the examiner noted flexion to 90 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and, right and left lateral rotation to 45 degrees.  The examiner noted there was no evidence of any additional limitation of movement following a minimum of three repetitions of range of motion testing in all spheres, due to increased pain, fatigue, weakness, lack of endurance, or loss of coordination.  The examiner also stated that there was no evidence of sensory or motor impairment on examination.  Further, there was no evidence of muscle spasm, guarding, or localized tenderness resulting in abnormal gain or spinal contour.  A diagnosis of degenerative disc disease of the lumbar spine was provided.  

Based on these findings, and in light of Burton, the Board finds that a 10 percent rating, and no more, is warranted based on painful low back motion.  Given the range of motion findings, however, even considering the Veteran's pain and corresponding functional impairment, the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent.   

Concerning the second period on appeal, the objective evidence pertaining to the Veteran's low back disability includes the reports of the December 2011 and August 2014 VA examinations.   

At the outset of the December 2011 VA examination, the Veteran reported the same constant dull ache.  He also reported flare-ups but stated that he modifies his activity.  There was no indication of radiation to either lower extremity, or weakness or loss of bowel or bladder control.   

Upon physical examination, range of motion testing revealed flexion to 90 degrees, with pain at 70 degrees; extension to 30 degrees, with no evidence of pain; right and left lateral flexion to 30 degrees, with no evidence of pain; and, right and left lateral rotation to 30 degrees, with no evidence of pain.  Additionally, upon repetitive testing, the examiner noted pain and interference with sitting, standing, and weight-bearing.  Additionally, while there was evidence of tenderness on deep palpation to the bilateral low paralumbar muscles, there was no indication of muscle spasm or guarding.  Motor examination and muscle strength were normal.  Finally, there was no indication of any neurological impairments or incapacitating episodes of IVDS.  

The Veteran was most recently examined by VA in August 2014 to reassess the severity of his low back disability.  At this VA examination, the Veteran reported daily back pain but also stated that he is able to walk 1.5 miles without difficulty, and feels that he could walk two more miles, with back pain.  He denied radiation in his legs.  He also states the has not missed any work due to his back since 2005 and can perform all duties as a police officer.  He denied flare-ups.   

Upon physical examination, range of motion testing revealed flexion to 80 degrees, with no evidence of pain; extension to 30 degrees, with no evidence of pain; right and left lateral flexion to 25 degrees, with no evidence of pain; and, right and left lateral rotation to 30 degrees, with no evidence of pain.  Additionally, upon repetitive testing, the examiner noted there was no additional functional loss or impairment found.  There was no indication of pain or tenderness to palpation, muscle spasms, or guarding.  Motor examination and muscle strength were normal.  Finally, there was no indication of any neurological impairments or incapacitating episodes of IVDS.  The examiner specifically noted the Veteran's back disability does not impair his ability to work.  

Based on these findings, the preponderance of the lay and medical evidence is against a finding that the Veteran is entitled to the next higher 20 percent rating for his service-connected lumbar spine disability since December 19, 2011.  In this regard, the Veteran's forward flexion of the thoracolumbar spine was 70 degrees, when considering pain associated with his disability.  Therefore, there is simply no basis to assign a rating in excess of 10 percent since December 19, 2011.   

The Board has also considered whether the Veteran's service-connected low back disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  However, there is simply no indication of any incapacitating episodes at any point during this appeal.  

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  The Veteran has specifically denied any weakness or loss of bowel or bladder control, which has also been supported by the medical evidence of record.  Further, there is no indication of radiculopathy due to the Veteran's low back disability.  

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The Board finds that the rating criteria contemplate the Veteran's knee and back disabilities, which are productive of painful motion.  The rating criteria are therefore adequate to evaluate the disabilities and referral for consideration of extraschedular rating is not warranted.

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the evidence shows that the Veteran is gainfully employed throughout the appeal.  Thus, TDIU is not raised by the record.



ORDER

Effective June 17, 2009, a 10 percent rating for lumbar spine disability, is granted, subject to the law and regulations governing payment of monetary benefits.    

A rating in excess of 10 percent for lumbar spine disability is denied.

Effective June 17, 2009, a 10 percent rating for right knee disability, is granted, subject to the law and regulations governing payment of monetary benefits.    

A rating in excess of 10 percent for right knee disability is denied.

Effective June 17, 2009, a 10 percent rating for left knee disability, is granted, subject to the law and regulations governing payment of monetary benefits.    

A rating in excess of 10 percent for left knee disability is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


